         Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 1 of 21




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

JAMES ANDREW TANNER                                                                  PLAINTIFF


v.                           Case No. 4:17-CV-00780-DPM


KURT ZIEGENHORN, ET AL.                                                          DEFENDANTS

                      BRIEF IN SUPPORT OF MOTION TO DISMISS

       The Amended Complaint filed by James A. Tanner (“Plaintiff”) against the Arkansas

State Police (“ASP”) Defendants, Colonel Bill Bryant, in his official capacity, William Sadler, in

his individual capacity, and Kurt Ziegenhorn, in his individual capacity, should be dismissed

from this lawsuit based on sovereign, qualified, and statutory immunity. Plaintiff filed suit on

November 27, 2017, (DE 1) and on March 12, 2019, he filed an Amended Complaint seeking

relief in the form of declaratory, injunctive, and money damages against ASP Defendants (DE

46). Plaintiff alleges ASP Defendants violated his federal and state constitutional rights as well

as other state law claims. For the reasons stated below, this Court should dismiss the Amended

Complaint as asserted against ASP Defendants in its entirety with prejudice under Fed. R. Civ. P.

12(b)(1) and 12(b)(6).

                                          DISCUSSION

       “To withstand a Rule 12(b)(6) motion, a complaint must contain sufficient factual

allegations to ‘state a claim to relief that is plausible on its face.’” Smithrud v. City of St. Paul,

746 F.3d 391, 397 (8th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547

(2007)). Sovereign immunity is a jurisdictional, threshold matter that is properly addressed under

Rule 12(b)(1). See Lors v. Dean, 746 F.3d 857, 861 (8th Cir. 2014). “[A]lthough a complaint


                                            Page 1 of 21
         Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 2 of 21




need not contain ‘detailed factual allegations,’ it must contain facts with enough specificity ‘to

raise a right to relief above the speculative level.’” United States ex rel. Raynor v. Nat’l Rural

Utils. Coop. Fin., Corp., 690 F.3d 951, 955 (8th Cir. 2012) (quoting Twombly, 550 U.S. at 555);

see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[T]he pleading standard Rule 8 announces

does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.”). “A pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. 678.

Similarly, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. “In deciding a motion to dismiss under Rule 12(b)(6),

a court assumes all facts in the complaint to be true and construes all reasonable inferences most

favorably to the complainant.” Raynor, 690 F.3d at 955.

       Lastly, in adjudicating Rule 12(b) motions, courts are not strictly limited to the four

corners of complaints. Outdoor Cent., Inc. v. GreatLodge.com, Inc., 643 F.3d 1115, 1120 (8th

Cir. 2011). “While courts primarily consider the allegations in the complaint in determining

whether to grant a Rule 12(b)(6) motion, courts additionally, consider ‘matters incorporated by

reference or integral to the claim, items subject to judicial notice, matter of public record, orders,

items appearing in the record of the case, and exhibits attached to the complaint whose

authenticity is unquestioned,’ without converting the motion into one for summary judgment.”

Miller v. Redwood Toxicoolgy Lab., 688 F.3d 928, 931, n.3 (8th Cir. 2012).

I.     PLAINTIFF’S OFFICIAL CAPACITY CLAIMS ARE BARRED BY THE
       ELEVENTH AMENDMENT.

       The Court should dismiss the official capacity claims asserted against Colonel Bryant in

the Amended Complaint for failure to state sufficient facts to overcome his sovereign immunity

from suit. The Eleventh Amendment to the United States Constitution absolutely bars a suit by

                                            Page 2 of 21
         Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 3 of 21




an individual brought against a state or its official and employees, regardless of the relief sought.

Seminole Tribe of Fla. v. Fla., 517 U.S. 44, 54 (1996); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100-01 (1984). When suit is brought against state employees in their

official capacities, the suit “is the functional equivalent of a suit against the State” and is barred

by the Eleventh Amendment. Zajrael v. Harmon, 677 F.3d 353, 355 (8th Cir. 2012) (per curiam).

Section 1983 claims against state actors in their official capacities are barred by the Eleventh

Amendment. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 65-66, 71 (1989); see also

Murphy v. State of Ark., 127 F.3d 750, 754 (8th Cir. 1997). The State of Arkansas and its

agencies and officials have not consented to suit in federal court, see Burk v. Beene, 948 F.2d

489, 493-94 (8th Cir. 1991), and Congress did not abrogate the states’ sovereign immunity when

it enacted 42 U.S.C. § 1983. Will, 491 U.S. at 66.

       Plaintiff seeks injunctive relief “compelling Defendants…and all person in concert or

participation…to restore Plaintiffs’ deleted posts; to permit Plaintiffs to participate in the forum

discussions; and restraining Defendants…from banning not only Plaintiffs but any person for

political speech made on ASP Facebook page and/or from removing protected speech made on

ASP Facebook page.” (DE 46, p. 27). The relief sought is an apparent attempted to invoke the Ex

Parte Young fiction, which allows a narrow range of actions for prospective injunctive relief

sought against public officials. See Ex Parte Young, 209 U.S. 123 (1908). While Defendant

Colonel Bryant in his official capacity is potentially subject to the Ex Parte Young doctrine, it

only permits suit seeking prospective relief against an ongoing violation of a federal right. 281

Care Committee v. Arneson, 638 F.3d 621, 632 (8th Cir. 2011). Thus, to the extent that Plaintiff

seeks an order compelling Defendants to restore Plaintiff’s deleted posts, his claim does not fall

within the bounds of an Ex Parte Young exception. As set forth below, Plaintiff also fails to state



                                            Page 3 of 21
         Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 4 of 21




a valid claim for prospective relief pertaining to Plaintiff’s desire to post comments to ASP’s

Facebook page.

       Plaintiff has failed to plead sufficient facts to prove a plausible violation of his

constitutional rights by Colonel Bryant. Other than being the head of the Arkansas State Police,

Plaintiff has failed to state how Colonel Bryant is involved in any of the claims. The law is well

settled that a supervisor cannot be held liable on a theory of respondeat superior for his or her

employee’s allegedly unconstitutional actions. See Keeper v. King, 130 F.3d 1309, 1314 (8th Cir.

1997); White v. Holmes, 21 F.3d 277, 280 (8th Cir. 1994). A supervisor can be held liable only

when personally involved in the constitutional violation or when the corrective inaction

constitutes deliberate indifference toward the violation. Choate v. Lockhart, 7 F.3d 1370, 1376

(8th Cir. 1993).

       Plaintiff conclusively claims Colonel Bryant has acted deliberately indifferent because

Plaintiff informed ASP employees that their actions were against his constitutional rights and

Bryant has failed to take action once he was served with the complaint. (DE 46, pp. 5-6).

However, as discussed, see infra II.A.1., the Amended Complaint does not allege sufficient facts

to establish an ongoing violation of Plaintiff’s federal rights for which prospective relief is

sought. Consequently, Plaintiff has failed to state a claim against Colonel Bryant and the

Amended Complaint does not state a claim for prospective injunctive relief against him in his

official capacity as an exception to sovereign immunity. Therefore, Plaintiff’s official capacity

claims should be dismissed for lack of jurisdiction under the Eleventh Amendment.

II.    THE INDIVIDUAL CAPACITY CLAIMS AGAINST ASP DEFENDANTS ARE
       BARRED BY QUALIFIED IMMUNITY.

       Plaintiff’s individual capacity claims against ASP Defendants are barred by the doctrine

of qualified immunity. Government officials, including police officers, have qualified immunity

                                          Page 4 of 21
            Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 5 of 21




from liability in their individual capacity unless the alleged conduct violates a clearly established

constitutional or statutory right of which a reasonable official or officer in their position would

have known. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The applicability of qualified

immunity is a question of law for the Court. Nelson v. County of Wright, 162 F.3d 986, 989 (8th

Cir. 1998). “Where the defendant seeks qualified immunity, a ruling on that issue should be

made early in the proceedings so that the costs and expenses of trial are avoided where the

defense is dispositive.” Saucier v. Katz, 533 U.S. 194, 200 (2001).

       When qualified immunity is raised as a defense in a § 1983 action, the Court generally

first considers whether the facts alleged, taken in the light most favorable to the plaintiff, show

that the officials’ conduct violated a constitutional right. Id. at 201. If a constitutional violation

can be made out on the facts alleged, then the Court considers whether the right was clearly

established at the time of the conduct at issue. Id. For a right to be clearly established, “existing

precedent must have placed the statutory or constitutional question beyond debate.” White v.

Pauly, 137 S. Ct. 548, 551 (2017) (citation and internal quotations omitted). In other words,

qualified immunity protects “all but the plainly incompetent or those who knowingly violate the

law.” Id.

       The Supreme Court has repeatedly cautioned lower courts that “clearly established law”

should not be defined at a high level of generality.” Id. at 552 (quoting Ashcroft v. al-Kidd, 563

U.S. 731, 742 (2011)). “As this Court explained decades ago, the clearly established law must be

‘particularized’ to the facts of the case.” Id. (citing Anderson v. Creighton, 483 U.S. 635, 640

(1987)). In order to reject an official’s qualified-immunity defense, the Court must “identify a

case where an officer acting under similar circumstances as [the Defendants were] held to have




                                            Page 5 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 6 of 21




violated” the Constitution. Id; see also Kisela v. Hughes, 138 S. Ct. 1148 (2018); District of

Columbia v. Wesby, 138 S. Ct. 577 (2018); and Ziglar v. Abbasi, 137 S. Ct. 1843 (2017).

       As discussed in the sections that follow, Plaintiff’s Amended Complaint fails to state

facts to overcome ASP Defendants’ qualified immunity from suit. This Court should dismiss this

case with prejudice.

   A. The Amended Complaint does Not State a Violation of Plaintiff’s First Amendment
      Rights.

           1. Plaintiff failed to state sufficient facts to show ASP employees violated Plaintiff’s
              clearly established First Amendment rights.

       According to the Amended Complaint, Plaintiff claims ASP employees violated his First

Amendment right when they deleted Plaintiff’s comments and banned him from ASP’s official

Facebook page. (DE 46). Based on the facts that Plaintiff’s comments have been deleted and he

has been banned from ASP’s official Facebook page as claimed, Plaintiff has failed to plead

sufficient facts that show a violation of a clearly established constitutional right under the First

Amendment. “[A]s an initial matter a speaker must seek access to public property or to private

property dedicated to public use to evoke First Amendment concerns.” Cornelius v. NAACP

Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 801 (1985). “[P]ublicly owned or operated

property does not become a ‘public forum’ simply because members of the public are permitted

to come and go at will.” Int’l Soc’y for Krishna consciousness, Inc., v. Lee, 505 U.S. 672, 686

(1992) (quoting U.S. v. Grace, 461 U.S. 171, 177 (1983)). “[W]here the application of forum

analysis would lead almost inexorably to closing of the forum, it is obvious that forum analysis is

out of place.” Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 479-80 (2009).

        The government speech doctrine establishes that the government may advance its own

speech without requiring viewpoint neutrality when the government itself is the speaker. Id. at


                                           Page 6 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 7 of 21




467; Morgan v. Bevin, 298 F.Supp.3d 1003, 1010-11 (E.D. Kent. 2018). Thus, the Free Speech

Clause restricts government regulation of private speech but it does not regulate government

speech. Summum, 555 U.S. at 467. Further, government speech is one category of speech that

falls outside the domain of forum analysis. Walker v. Tex. Div., Sons of Confederate Veterans,

Inc., 135 S.Ct. 2239, 2250 (2015). When the government is speaking on its own behalf, “the First

Amendment strictures that attend the various types of government-established forums do not

apply.” Id. Additionally, private involvement in the formulation of the speech in question does

not preclude the conclusion that it is government speech. Summum, 555 U.S. at 469. In assessing

whether speech constitutes government speech as opposed to private speech, the Supreme Court

has considered at least three factors: (1) whether government has historically used the speech in

question to convey state messages; (2) whether that speech is “often closely identified in the

public mind” with the government; (3) the extent to which government “maintains direct control

over the messages conveyed.” Walker, 135 S.Ct. at 2247-48.

       There is “no constitutional right as members of the public to a government audience for

their policy views.” Minn. State Bd. for Cmty. Colleges v. Knight, 465 U.S. 271, 286 (1984).

“Nothing in the First Amendment or in this Court’s case law interpreting it suggests that the

rights to speak, associate, and petition require government policymakers to listen or respond to

individuals’ communications on public issues.” Id. at 285; see also Smith v. Ark. State Highway

Emp., Local 1315, 441 U.S. 463, 466 (1979) (holding, in part, “the First Amendment does not

impose any affirmative obligation on the government to listen [or] to respond.”).

       Applying the factors established in Walker to ASP’s official Facebook page and its

Facebook page policy, it is clear that ASP utilized and continues to utilize its Facebook page to

convey its message to its constituents and it maintains direct control over that message.



                                          Page 7 of 21
         Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 8 of 21




Plaintiff’s Exhibit A to his original complaint shows ASP intended to convey a certain message

to its constituents through its official Facebook page, that Plaintiff’s comments were not the

message ASP sought to convey, and ASP maintained direct control over its message. Further,

ASP’s Facebook page policy specifically states:

       The purpose of the Arkansas State Police Facebook page is to permit authorized
       employees of the Department to provide the public with information concerning
       Arkansas State Police’s mission, goals, programs, activities, events, news, stories,
       photographs, and videos and to disseminate other information and material intended to
       increase the awareness of and embrace respect for the Arkansas State Police and its
       members and employees. Please note that this a purposefully controlled online site
       established for this limited purpose, NOT A PUBLIC FORUM. (DE 1, p. 16).

ASP’s Facebook page policy further states:

       ALL COMMENTS submitted/posted to this page are actively monitored and reviewed by
       the Arkansas State Police. The Arkansas State Police reserve[s] the right to restrict,
       remove, or delete any posting/comment that is contrary and/or inconsistent with the
       purpose of the page or in violation of the applicable terms and conditions. The Arkansas
       State Police Facebook page is not appropriate for and is not intended to accommodate
       comments unrelated to the purpose of the page or particular postings authorized by the
       Department. (DE 1, p. 16).

       Through its Facebook page ASP engages in government speech, which is a category of

speech that falls outside the domain of forum analysis. See Walker, 135 S.Ct. at 2250.

Accordingly, Plaintiff’s First Amendment rights have not been violated and there is no ongoing

violation.

             2. Plaintiff failed to state sufficient facts to show Defendant Ziegenhorn violated
                Plaintiff’s First Amendment rights.

       Plaintiff has not alleged facts establishing that ASP Defendant Ziegenhorn retaliated

against Plaintiff in violation of his clearly established First Amendment rights. Plaintiff

specifically claims that Ziegenhorn violated Plaintiff’s First Amendment rights when he

detained, searched, and caused Plaintiff to be arrested in retaliation for Plaintiff filing a

complaint with ASP against Ziegenhorn. (DE 46, p. 11, ¶ 71). To establish a First Amendment

                                            Page 8 of 21
         Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 9 of 21




retaliation claim, “a plaintiff must show (1) that he engaged in a protected activity, (2) that the

defendant’s actions caused an injury to the plaintiff[] that would chill a person of ordinary

firmness from continuing to engage in the activity, and (3) that a causal connection exists

between the retaliatory animus and the injury.” Scott v. Tempelmeyer, 867 F.3d 1067, 1070 (8th

Cir. 2017) (citing Bernini v. City of St. Paul, 665 F.3d 997, 1007 (8th Cir. 2012)).

       Plaintiff failed to plead sufficient facts that would permit this Court to infer that Plaintiff

is entitled to relief above the speculative level. First, Plaintiff alleges that he mailed the

complaint in the following days of the incident on November 29, 2014; however, he also states

that the complaint was never received by ASP. (DE 46, p. 12). Secondly, Plaintiff fails to allege

that Ziegenhorn knew of the complaint that Plaintiff claims to have lodged with ASP. Lastly,

Plaintiff alleges Ziegenhorn retaliated when he filed a request for an arrest warrant on December

3, 2014, and a warrant was executed by the Searcy Police on January 17, 2015. Id.

       To retaliate against Plaintiff, Ziegenhorn would need prior knowledge of the complaint

allegedly lodged against him. Ziegenhorn denies having knowledge of such a complaint on or

before December 3, 2014. Consequently, the alleged facts are not sufficient to state a First

Amendment retaliation claim against Ziegenhorn and, therefore, that claim should be dismissed.

   B. Plaintiff Failed to State a Violation of His Fourth and Second Amendment Rights
      against ASP Defendant Ziegenhorn

           1. Plaintiff’s Fourth and Second Amendment Claims are barred by res judicata and
              collateral estoppel.

       Federal courts look at the substantive law of the forum state in applying res judicata and

collateral estoppel. Sparkman Learning Center v. Ark. Dep’t of Human Servs., 775 F.3d 993, 998

(8th Cir. 2014). Arkansas law bars relitigation of a subsequent suit under claim preclusion when:

(1) the first suit resulted in a final judgment on the merits; (2) the first suit was based on proper


                                            Page 9 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 10 of 21




jurisdiction; (3) the first suit was fully contested in good faith; (4) both suits involve the same

claim or cause of action; and (5) both suits involve the same parties or their privies. Jayel Corp.

v. Cochran, 366 Ark. 175, 178, 234 S.W.3d 278, 281 (2006). Res judicata bars relitigation of

claims that were actually litigated in the first suit as well as claims that could have been litigated.

Id. When a case is based on the same events as the subject matter of a previous lawsuit, res

judicata applies even if the subsequent lawsuit raises new legal issues and seeks additional

remedies. Id. Moreover, strict privity in the application of res judicata is not required. Parker v.

Perry, 355 Ark. 97, 104 (2003). In Cochran, the court held that the relationship to clients was

analogous to that of a principal and an agent, and the attorney-client relationship satisfied the

privity requirement of res judicata. Cochran, 366 Ark. at 178.

       In Arkansas, collateral estoppel runs to issues as opposed to the full case and does not

require mutual identity of parties. State Office of Child Support Enforcement v. Willis, 347 Ark.

6, 15, 59 S.W.3d 438, 444 (2001). If the following four elements are satisfied, a court’s

determination on an issue is conclusive in a subsequent proceeding: (1) the issue sought to be

precluded must be the same that involved in the prior litigation; (2) that issue must have been

actually litigated; (3) the issue must have been determined by a valid and final judgment; and (4)

the determination must have been essential to the judgment. Id.

       Plaintiff’s Fourth Amendment claims relating to the November 29, 2014, incident are

precluded under the doctrine of res judicata and collateral estoppel. Plaintiff has already had an

opportunity to be heard regarding these claims. The incident between Plaintiff and ASP

Defendant Ziegenhorn that occurred on November 29, 2014, led to the revocation of Plaintiff’s

Concealed Carry Handgun License (“CHCL”). (DE 33-4); see James A. Tanner v. Ark. State

Police, No. 60CV-15-3197 (2016). Plaintiff appealed ASP’s revocation of his CHCL and on



                                            Page 10 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 11 of 21




May 12, 2015, an administrative hearing was held to determine whether to uphold the

revocation. (DE 33-4). ASP’s revocation was upheld and Plaintiff subsequently appealed ASP’s

Order to the Pulaski County Circuit Court. Id. The Circuit Court affirmed ASP’s determination

to revoke Plaintiff’s CHCL. Id. In addition, the Circuit Court specifically addressed whether ASP

Defendant Ziegenhorn violated Plaintiff’s Fourth Amendment rights under the United States

Constitution and Article 2, Section 15 of the Arkansas Constitution. (DE 33-4, pp. 7-8). The

Court found that Plaintiff’s rights were not violated because ASP Defendant Ziegenhorn had

reasonable suspicion to stop and detain Plaintiff on November 29, 2014. Id. Thus, these claims

and issues are precluded under the doctrines of res judicata and collateral estoppel because the

claims and issues have previously been litigated in a state court that had competent jurisdiction.

       Furthermore, Plaintiff’s Second Amendment claim and remaining Fourth Amendment

claim as well as the corresponding state law constitutional claims are precluded under res

judicata. As stated above, res judicata bars relitigation of claims that were actually litigated as

well as claims that could have been litigated. See Cochran, 366 Ark. at 178. Under Arkansas

law, Plaintiff had an opportunity to raise these claims at the CHCL administrative hearing. See

McQuay v. Ark. State Bd. of Architects, 337 Ark. 339, 989 S.W.2d 499 (1999) (the court

concluded that even constitutional arguments would not be considered on appeal if not raised at

the agency level). “A party may challenge an administrative decision in state circuit court by

contending that the decision prejudiced his substantive rights or that ‘the administrative findings,

inferences, conclusions or decisions are: (1) In violation of constitutional or statutory

provisions…’” Prince v. Ark. Bd. of Examiners in Psychology, 380 F.3d 337, 340 (2004)

(quoting Ark. Code Ann. § 25-15-212(h)). The Arkansas Supreme Court has held that it is well

settled that to preserve arguments for appeal, even constitutional ones, an individual must obtain



                                          Page 11 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 12 of 21




a ruling below. Ark. Contractors Licensing Bd. v. Pegasus Renov. Co., 347 Ark. 320, 64 S.W.3d

241 (2001). Therefore, those claims are now precluded from relitigation under res judicata since

Plaintiff had an opportunity to raise them at his CHCL administrative hearing and subsequently

reviewed through the appeals process provided in Ark. Code Ann. § 25-15-212.

           2. Plaintiff failed to state a violation of his Fourth Amendment Rights.

       Plaintiff has not alleged facts establishing that ASP Defendant Ziegenhorn’s alleged

conduct violated Plaintiff’s clearly established Fourth Amendment rights. Plaintiff specifically

alleges that Ziegenhorn’s actions on November 29, 2014, December 3, 2014, and January 17,

2015, violated Plaintiff’s Fourth Amendment rights. Plaintiff’s allegations in regard to the

January 17, 2015, fail to state a claim against Ziegenhorn for which his Fourth Amendment

rights were violated because, according the facts plead, Plaintiff was arrested by Searcy Police

officers that were executing a search warrant. (DE 46, pp. 10-14).

        The Fourth Amendment provides protection for unreasonable search and seizures, and

“its protections extend to brief investigatory stops of person or vehicles that fall should of

traditional arrest.” U.S. v. Arvizu, 534 U.S. 266, 273 (2002) (citing Terry v. Ohio, 392 U.S. 1

(1968)); see also U.S. v. Tovar-Valdivia, 193 F.3d 1025, 1028 (8th Cir. 1999). Under the Fourth

Amendment, officers may conduct a Terry stop or “a brief, investigatory stop when the officer

has a reasonable, articulable suspicion that criminal activity is afoot.” Illinois v. Wardlow, 528

U.S. 119, 123 (2000); see also Terry, 392 U.S. 1. “A Terry stop that is supported by reasonable

suspicion at the outset may nonetheless violate the Fourth Amendment if it is excessively

intrusive in its scope or manner of execution.” El-Ghazzawy v. Berthiaume, 636 F.3d 452, 457

(8th Cir. 2011) (quoting United States v. Johnson, 592 F.3d 442, 451 (3rd Cir. 2010). To

determine whether reasonable suspicion exists, courts must “look at the totality of the

circumstances of each case to see whether the detaining officer has a particularized and objective
                                          Page 12 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 13 of 21




basis for suspecting legal wrongdoing.” Arvizu, 534 U.S. at 273 (internal quotations and citations

omitted).

       The Eighth Circuit has held that “officers may use handcuffs as a reasonable precaution

to protect the officers’ safety and maintain the status quo during the Terry stop.” Id. (citing

United States v. Martinez, 462 F.3d 903, 907 (8th Cir. 2006). In order for an officer to use

handcuffs during a Terry stop, the officer must “demonstrate that the facts available to the officer

would warrant a man of reasonable caution in the belief that the action taken was appropriate.”

Id. (quoting Lundstrom v. Romero, 616 F.3d 1108, 1122 (10th Cir. 2010) (internal quotation

marks and citation omitted)). More specifically, “the Fourth Amendment requires some

reasonable belief that the suspect is armed and dangerous or that the restraints are necessary for

some other legitimate purpose” for an officer to use handcuffs. Id. (quoting Bennett v. City of

Eastpointe, 410 F.3d 810, 836 (6th Cir. 2005)). “[T]o conduct a protective frisk under Terry,

officers must [likewise] have specific articulable facts, which, along with rational inferences,

support a reasonable suspicion a suspect is potentially armed and dangerous.” Id. (citing United

States v. Binion, 570 F.3d 1034, 1039 (8th Cir. 2009)).

       “In the Fourth Amendment context, the Supreme Court has ‘recognized that it is

inevitable that law enforcement officials will in some cases reasonably but mistakenly conclude

that probable cause is present, and [has] indicated that in such cases those officials…should not

be held personally liable.” De La Rosa v. White, 852 F.3d 740, 745 (8th Cir. 2017) (quoting

Anderson v. Creighton, 483 U.S. 635, 641 (1987)). “[E]ven if a court were to hold that the

officer violated the Fourth Amendment by conducting a warrantless search, Anderson still

operates to grant officers immunity for reasonable mistakes as to the legality of their actions.”

Saucier v. Katz, 533 U.S. 194, 206 (2001). The same analysis has been applied when “the Fourth



                                          Page 13 of 21
         Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 14 of 21




Amendment issue is whether an officer had reasonable suspicion justifying a warrantless

investigative detention, rather than probable cause to arrest or search. White, 852 F.3d at 745.

        Taken in light most favorable to the Plaintiff, the facts plead in the Complaint are not

sufficient to show a violation of Plaintiff’s Fourth Amendment rights. On November 29, 2014,

Ziegenhorn had reasonable suspicion to conduct a Terry stop when he saw Plaintiff in public at

the Searcy Wal-Mart openly carrying a pistol. Moreover, after Ziegenhorn identified himself as

“State Police,” Plaintiff panicked and fled from Ziegenhorn. (DE 46, pp. 11-12). Four days later,

on December 3, 2014, Ziegenhorn again saw the same individual in the Searcy Wal-Mart. Based

on the totality of the circumstances, it is reasonable to believe that the alleged actions taken by

Ziegenhorn on December 3, 2014, as pled by the Plaintiff, were appropriate when he: placed

Plaintiff in handcuffs for his own protection after Plaintiff initially refused to answer whether he

was armed; requested Plaintiff for identification but Plaintiff refused to produce it; and escorted

Plaintiff out of Wal-Mart to a patrol car.1 (DE 2, p. 3). Furthermore, under the circumstances, it

is reasonable to believe that Ziegenhorn thought he was obligated to confiscate Plaintiff’s

concealed handgun carry license. According to Code Ark. R. 130.00.8-8.1(a), “[a] law

enforcement officer making an arrest of a licensee for a violation of Arkansas law and/or these

Rules, or other statutory violation which could lead to revocation of a license to carry a

concealed handgun, shall confiscate the license and forward it immediately to the Director.”

Accordingly, Plaintiff’s Fourth Amendment claims against ASP Defendant Ziegenhorn should

be dismissed with prejudice.




1
 In the Amended Complaint, Plaintiff contradicts his original statements regarding the December 3, 2014, incident,
which appears to be an attempt to survive ASP Defendants’ motion. Plaintiff now claims he politely answered
Ziegenhorn’s first request of whether Plaintiff was carrying a weapon. (DE 46, p. 13, ¶ 85).

                                                Page 14 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 15 of 21




           3. Plaintiff Failed to State a Violation of His Second Amendment Rights.

       The Second Amendment of the United States Constitution states that “A well regulated

Militia, being necessary to the security of a free State, the right of the people to keep and bear

Arms, shall not be infringed.” U.S. Const. Amend. II (Westlaw, current through P.L. 115-206).

The Second Amendment protects an individual’s right to possess a firearm for traditionally

lawful purposes, such as self-defense within the home. McDonald v. City of Chi., 561 U.S. 742,

744 (2010); D.C. v. Heller, 554 U.S. 570, 591 (2008) (holding that the Second Amendment

elevates "the right of law-abiding, responsible citizens to use arms in defense of hearth and

home.”). The individual right to keep and bear arms is not unlimited; therefore,

the Second Amendment does not protect the right of citizens to carry arms for any sort of

confrontation. Heller, 554 U.S. at 595. Further, a limitation on an individual’s ability to keep and

bear arms is not an automatic violation of the Second Amendment. See Id.

       Plaintiff has failed to plead sufficient facts to assert a plausible claim under the Second

Amendment of the United States Constitution. Plaintiff makes a conclusory claim that his

encounters with Trooper Ziegenhorn on November 29, 2014, and December 3, 2014, and being

arrested by the Searcy Police on January 27, 2105, was in violation of his Second Amendment

right to bear arms that caused a chilling effect. (DE 46, p. 10). While the chilling effect is a

pervasive concept in First Amendment law, see e.g. Laird v. Tatum, 408 U.S. 1 (1972), the

Second Amendment does not protect the right of citizens to carry arms for any sort of

confrontation, just as the First Amendment does not protect the right of citizens to speak for any

purpose. Heller, 554 U.S. at 595. In his Amended Complaint, Plaintiff has failed to claim or

plead facts to show that Trooper Ziegenhorn’s actions infringed on Plaintiff’s Second

Amendment right. Consequently, this Court should dismiss that claim with prejudice.



                                          Page 15 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 16 of 21




   C. Plaintiff Failed to State a Conspiracy to Interfere with his Civil Rights Under 42
      U.S. § 1985.

       Plaintiff failed to plead sufficient facts to state a claim of conspiracy to interfere with his

civil rights under 42 U.S. § 1985. Plaintiff, in general, alleges ASP Defendant Sadler violated

Plaintiff’s constitutional rights by conspiring to interfere with his civil rights under 42 U.S. §

1985. (DE 46, pp. 14-15). Plaintiff, however, fails to specifically identify which section of §

1985 Sadler allegedly violated. It appears Plaintiff attempts to bring a claim under 42 U.S. §

1985(3).

       “In order to prove the existence of a civil rights conspiracy under § 1985(3), the

[plaintiff] must prove: (1) that the defendants did conspire; (2) for the purpose of depriving,

either directly or indirectly, any person or class of persons of equal protection of the laws, or

equal privileges and immunities under the law; (3) that one or more of the conspirators did, or

caused to be done, any act in furtherance of the object of the conspiracy; and (4) that another

person was injured in his person or property or deprived of having and exercising any right or

privilege of a citizen of the United States.” Larson by Larson v. Miller, 76 F.3d 1446, 1454

(1996). “Plaintiff must ‘allege with particularity and specifically demonstrate with material facts

that defendants reached an agreement;’ they can satisfy this burden by pointing to some facts that

would suggest Defendants ‘reached an understanding to violate [their] rights.’” Id. Further,

“[t]he ‘purpose’ element of the conspiracy requires that the plaintiff prove a class-based

‘invidiously discriminatory animus.’” Id. (quoting City of Omaha Employees Betterment Ass’n v.

City of Omaha, 883 F.2d 650, 652 (8th Cir. 1989)).

       Assuming Plaintiff has asserted sufficient facts to show ASP Defendant Sadler conspired,

Sadler cannot be held liable under § 1985(3) unless he acted outside the scope of his

employment. “According to the intracorporate conspiracy doctrine, a corporation cannot conspire

                                           Page 16 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 17 of 21




with itself through its agents when the acts of the agents are within the scope of their

employment.” Bankhead v. Ark. Dept. of Human Servs., 264 F.Supp.2d 805, 827 (8th Cir. 2003)

(rev’d on other grounds) (citing Runs After v. U.S., 766 F.2d 347, 354 (8th Cir. 1985)). “The

Eight Circuit has found that the intracorporate conspiracy doctrine is available to governmental

entities.” Bankhead, 264 F.Supp.2d at 827.

       Separate from the speculative and conclusory allegations, Plaintiff has failed to allege

that Sadler conspired with anyone, much less prove the existence of a civil rights conspiracy

under § 1985(3). Additionally, Plaintiff’s claim is barred by the intracorporate conspiracy

doctrine because he has failed to plead sufficient facts to prove Sadler operated outside the scope

of his employment. Thus, Plaintiff’s alleged conspiracy claim against Sadler fails as a matter of

law and should be dismissed.

   D. Plaintiff failed to state a cognizable claim under § 1983 for the denial of his FOIA
       requests.

       In Plaintiff’s Amended Complaint, he frivolously claims he has a property and liberty

interest in the documents requested through the FOIA. There is no generalized constitutional

right to disclosure of government records. Houchins v. KOED, Inc., 438 U.S. 1, 15 (1978)

(“Neither the First Amendment nor the Fourteenth Amendment mandates a right of access to

government information or sources of information within the government’s control.”). Moreover,

an alleged violation of state law generally does not state a claim of constitutional dimension.

Missouri ex rel. Gore v. Whochner, 620 F.2d 183, 185 (8th Cir. 1980). In general, a claim that

state officials wrongfully denied requests for documents under a state’s statutes is not cognizable

under § 1983. Chesterfield Dev. Corp. v. City of Chesterfield, 963 F.2d 1102, 1105 (8th Cir.

1992) (even a “bad faith violation of state law remains only a violation of state law”).




                                          Page 17 of 21
          Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 18 of 21




Accordingly, Plaintiff has failed to state a cognizable claim regarding the FOIA, under section §

1983, against any ASP Defendant.

III.      THE STATE-LAW CLAIMS REFERENCED IN THE COMPLAINT ARE
          BARRED BY STATUTORY IMMUNITY.

          In addition to the federal constitutional claims, the complaint further asserts allegations

that ASP Defendants violated Plaintiff’s state constitutional rights as well as other state law

claims. To the extent Plaintiff asserts any state-law claim against ASP Defendants, this Court

should reframe from exercising supplemental jurisdiction over those claims because Plaintiff has

failed to state a federal claim. Additionally, the state law claims are barred by statutory immunity

under Ark. Code Ann. § 19-10-305(a) and should be dismissed with prejudice.

          A district court may decline to exercise supplemental jurisdiction over a state law claim

when the court “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. §

1367(c)(3). The Eighth Circuit has found that a district court had not erred in declining to

exercise supplemental jurisdiction over state law claims after it granted summary judgment on

the plaintiff’s federal claims. Thomas v. Dickel, 213 F.3d 1023, 1026 (8th Cir. 2000). “As we

pointed out…federal courts should ‘exercise judicial restraint and avoid state law issues

whenever possible.’” Id. (quoting Condor Corp. v. City of St. Paul, 912 F.2d 215, 220 (8th Cir.

1990)).

          Should this Court exercise jurisdiction over Plaintiff’s state law claims, the Arkansas

General Assembly has determined that “[o]fficers and employees of the State of Arkansas are

immune from liability and from suit…for damages for acts or omissions, other than malicious

acts or omissions, occurring within the course and scope of their employment.” Ark. Code Ann.

§ 19-10-305(a). The Arkansas Supreme Court has consistently held that “the immunity provided

by section 19-10-305 is similar to that provided by the Supreme Court for federal civil-rights

                                            Page 18 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 19 of 21




claims.” Simons v. Marshall, 369 Ark. 447, 452-53 (2007); see also Smith v. BRT, 363 Ark. 126,

130-31 (2005); Fegans v. Norris, 351 Ark. 200 (2002). Accordingly, a state official has statutory

immunity from state-law claims “if his actions did not violate clearly established principles of

law for which a reasonable person would have knowledge.” Id. at 452.

       “More specifically, section 19-10-305(a) provides state employees with statutory

immunity from civil liability for non-malicious acts occurring within the course of their

employment.” Id. For a Plaintiff to overcome an assertion of statutory immunity by a state

employee, she must allege sufficient facts in her complaint to support a claim of malicious

conduct. E.g., Fuqua v. Flowers, 341 Ark. 901, 905 (2000). The Arkansas Supreme Court has

defined malice as “an intent and disposition to do a wrongful act greatly injurious to another[,]”

and “the intentional doing of a wrongful act without just cause or excuse, with an intent to inflict

an injury or under circumstances that the law will imply an evil intent… A conscious violation of

the law…which operates to the prejudice of another person. A condition of the mind showing a

heart…fatally bent on mischief.” Id. at 905-06 (citations and internal quotation marks omitted);

see also Simons, 369 Ark. 447, 452-53 (2007). “[A] bare allegation of willful and wanton

conduct will not suffice to prove malice.” Simons, 369 Ark. at 453 (citation omitted).

       In Simons, the plaintiff alleged that her rights were violated by an ASP trooper’s use of

excessive force, excessive groping, and assault and battery. Id. In pleading facts to support her

claim, the plaintiff alleged that the defendant “grabbed and groped on” her breast and genitals in

a sexual manner and then said “Don’t you know I’m a man with a gun” when she retaliated and

requested that he stop groping her. Id. at 454. The Supreme Court affirmed the dismissal of the

complaint because “the conclusory facts” set forth did not “demonstrate either malice or a

conscious violation of the law.” Id. at 454.



                                           Page 19 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 20 of 21




       This Court should follow Simons and dismiss any state-law claims in the Amended

Complaint with prejudice. Plaintiff fails to allege facts sufficient to demonstrate Sadler and

Ziegenhorn consciously violated the law or acted with malice towards him. Additionally, the

allegations contain nothing but Plaintiff’s speculations and conclusions about Sadler and

Ziegenhorn’s alleged conduct. Because the Amended Complaint failed to state facts indicating

that ASP Defendants consciously violated the law and acted with malice, they are immune from

any state-law claims asserted in Plaintiff’s Amended Complaint.

                                        CONCLUSION

       Plaintiff’s claims against ASP Defendants Colonel Bryant, William Sadler, and Kurt

Ziegenhorn are barred by sovereign, qualified, and statutory immunity. The Court should dismiss

the Amended Complaint as asserted against ASP Defendants in its entirety pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

                                                Respectfully Submitted,

                                                LESLIE RUTLEDGE
                                                Attorney General

                                            By: Reid P. Adkins
                                               Reid P. Adkins (2015216)
                                               Assistant Attorney General
                                               323 Center Street, Suite 200
                                               Little Rock, Arkansas 72201
                                               Tel: (501) 682-1080
                                               Fax: (501) 682-2591
                                               reid.adkins@ArkansasAG.gov

                                                William C. Bird III (2005149)
                                                Assistant Attorney General
                                                323 Center Street, Suite 200
                                                Little Rock, Arkansas 72201
                                                Tel: (501) 682-1317
                                                Fax: (501) 682-2591
                                                william.bird@ArkansasAG.gov

                                                Attorneys for ASP Defendants
                                         Page 20 of 21
        Case 4:17-cv-00780-DPM Document 48 Filed 03/26/19 Page 21 of 21




                                  CERTIFICATE OF SERVICE

        I, Reid P. Adkins, hereby certify that on March 26, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which shall send notification of

the filing to any participants.

                                                   Reid P. Adkins
                                                   Reid P. Adkins




                                        Page 21 of 21
